Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/19/2021 has been entered. Claims 2-3, 10-12 and 14-16 are cancelled. Claims 1, 4-9, 13 and 17-20 are currently pending in this application.

Allowable Subject Matter
Claims 1, 4-9, 13 and 17-20 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of an array substrate as set forth in claims 1, 4-9, 13 and 17-20.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest an array substrate, comprising a plurality of sub-pixels arranged along a row direction and a column direction, six adjacent sub-pixel columns constituting a sub-pixel column group; a plurality of data lines comprising a first data line and a second data line, a plurality of gate lines comprising a first gate line and a second gate line, wherein, in the row direction, the first data line and the second data line are respectively provided on two sides of the sub-pixel column group, and a data line pair including the first data line and the second data line is located between adjacent sub-pixel column groups, the sub-pixel column group comprises a plurality of sub-pixel rows, and in the column direction, the first gate line and the second gate line are respectively provided on two sides of each sub-pixel row, and a gate line pair including the first gate line and the second cate line is located between adjacent ones of the plurality of sub-pixel rows; the six adjacent sub-pixel columns constitute the sub-pixel column group, the sub-pixel column group comprises a first sub-pixel column, a second sub-pixel 
Claims 4-9, 13 and 17-20 are allowable due to their dependency.
The most relevant reference, Kasahara (US 2016/0011473, at least Fig. 1) only discloses an array substrate, comprising a plurality of sub-pixels arranged along a row direction and a column direction, six adjacent sub-pixel columns constituting a sub-pixel column group; a plurality of data lines comprising a first data line and a second data line, a plurality of gate lines comprising a first gate line and a second gate line, wherein, in the row direction, the first data line and the second data line are respectively provided on two sides of the sub-pixel column group, and a data line pair including the first data line and the second data line is located between adjacent sub-pixel column groups, the sub-pixel column group comprises a plurality of sub-pixel rows, and in the column direction, the first gate line and the second gate line are respectively provided on two sides of each sub-pixel row, and a gate line pair including the first gate line and the second cate line is located between adjacent ones of the plurality of sub-pixel rows; the six adjacent sub-pixel columns constitute the sub-pixel column group, the sub-pixel column group comprises a first sub-pixel column, a second sub-pixel column, a third sub-pixel column, a fourth sub-pixel column, a fifth sub-pixel column and a sixth sub-pixel column sequentially arranged along the row direction; the plurality of data lines further comprise a third data line, the third data line is arranged between the third sub-pixel column and the fourth sub-pixel column. However they do not teach or suggest that the first data line is connected with the first sub-pixel column and the second sub-
Liao et al. (US 2020/0005696, at least Fig. 2), Zhang et al. (US 2012/0026136, at least Fig. 2-4), Ren (CN 105789220A, at least Fig. 3-4 and 7-8) are also silent as of the specific limitation in combination with the other required elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 




/Shan Liu/
Primary Examiner, Art Unit 2871